DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Response After Final filed on February 4, 2022.  Claims 1, 3-4, 9-10, 12, and 15-16 were amended; and claim 20 was cancelled.  Thus, claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a first scoring step comprising attributing respectively a first validity score to at least one equation or to each of equations linking measurements of flight parameters to one another, the first validity score determined by checking whether the measurement or measurements of the flight parameter or parameters are a solution or solutions of the equation or equations; a transmission step, implemented by a transmission module, comprising transmitting the consolidated measurement or measurements of the flight parameter or parameters to a flight controls of the aircraft or an automatic pilot of the aircraft; and controlling the aircraft during flight using the flight controls or the automatic pilot based on the measurement or measurements of the flight parameter or parameters transmitted to the flight 
It is noted that the closest prior art, U.S. Patent Publication 2015/0148997 A1, to by Brot et al., is directed to a data fusion method for fusing the measurements of a parameter, for example an aircraft flight parameter, that are taken by a plurality of sensors comprising a set of main sensors and sets of secondary sensors.  
U.S. Patent Publication 2014/0236395 A1, to Guillet et al., is directed to a device for making available navigation parameter values of a vehicle.
In the Response After Final Action, filed on February 4, 2022, Applicant argued that under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, that the elements recited in claim 1, as well as claim 16, are integrated into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.  Applicants’ arguments are persuasive.  Claim 1, as well as claim 16, as amended to recited “controlling the aircraft during flight using the flight controls or the automatic pilot based on the measurement or measurements of the flight parameter or parameters transmitted to the flight controls or the automatic pilot via the transmission module.”  Thus, under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claims 1 and 16, and dependent claims 2-15, and 17-19, as presented in the Response After Final Action, are integrated into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864